Citation Nr: 0314285	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  97-16 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 0 percent for 
bilateral hearing loss from January 19, 1993 to May 21, 1998.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss from May 21, 1998.

3.  Entitlement to an increased evaluation for seborrheic 
dermatitis, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an evaluation in excess of 30 percent for 
arteriorsclerotic heart disease (ASHD) from April 14, 1995 to 
October 7, 2002.

6.  Entitlement to an evaluation in excess of 60 percent for 
ASHD from October 7, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from March 1966 to March 
1969 and from September 1981 to January 1993.  

This appeal arose from a September 1996 rating action of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO).  The case was subsequently transferred 
to the jurisdiction of the Indianapolis, Indiana RO.  In 
August 2002, the case was remanded by the Board of Veterans' 
Appeals (Board) so that a hearing could be scheduled.  In 
October 2002, the veteran testified at a personal hearing at 
the RO.  In December 2002, the hearing officer issued a 
decision which increased the disability evaluation assigned 
to the seborrheic dermatitis to 10 percent and which 
increased the evaluation assigned to the ASHD to 60 percent.  
The evaluations of the other disabilities on appeal were 
confirmed and continued.  The case is once again before the 
Board for appellate consideration.

There was a substantial change in the law during the pendency 
of this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103A & 5107 (2002)) 
(VCAA) was signed into law.  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of the enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).  A review of 
the record has found no VCAA notice pertaining to the issues 
currently before the Board.  The RO must ensure that it has 
complied with all requirements of the VCAA.  

Accordingly, this case is REMANDED to the RO for the 
following:

The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
have been fulfilled.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




